Citation Nr: 0415881	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-11 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lung disease, claimed as a residual of exposure to 
mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for chronic lung disease, claimed as a residual of 
exposure to mustard gas.  

In February 2001 the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  In an April 1996 rating decision the RO denied service 
connection for chronic obstructive lung disease, claimed 
secondary to mustard gas exposure.  The RO notified the 
veteran of this decision by letter dated May 2, 1996; he did 
not appeal.  

2.  Evidence submitted since the April 1996 rating decision 
bears directly and substantially upon the issue at hand, and 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The competent, probative evidence of record shows that 
the veteran's chronic lung disease is not due to mustard gas 
exposure or any other incident or event of active service.  




CONCLUSIONS OF LAW

1.  Evidence received since the April 1996 rating decision is 
new and material, and the claim for that benefit is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).  

2.  Chronic lung disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria
New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A 
claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362(overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Materiality & Finality

In April 1996 the RO denied service connection for 
obstructive lung disease, which the veteran claimed had been 
caused by in-service mustard gas exposure.  He reported a 
history of exposure while on maneuvers in March 1943 at Fort 
A.P. Hill in Virginia. 

The RO determined that the service medical records failed to 
show treatment or diagnosis of a lung condition or evidence 
that the veteran had been exposed to mustard gas testing.  
The RO also determined that the veteran's participation in 
mustard gas testing and/or training had not been confirmed.  
The veteran was not among the list of participants compiled 
by the United States Army and a search by the United States 
Army Chemical and Biological Defense Command did not locate a 
record of participation by the veteran.  That facility 
confirmed that the veteran would have had training related to 
chemical warfare but during gas chamber testing the veteran 
would have only been exposed to tear gas.  

The post-service medical records first showed evidence of 
chronic obstructive lung disease in 1980.  Spirometry testing 
in 1990 revealed mild obstructive airway disease.  Pulmonary 
function testing in 1994 revealed mild obstructive lung 
disease.  

Based on the evidence of record at that time, the RO 
concluded that the veteran's lung disease was not shown 
during active service or until many years later.  The RO also 
concluded that the evidence did not verify the veteran's 
full-body exposure to mustard gas testing during active 
service.  

The RO denied service connection.  The RO notified the 
veteran of this decision by letter dated May 2, 1996; he did 
not appeal.  Consequently, that decision is final based on 
the evidence of record at that time.  38 U.S.C.A. §§ 5104, 
5108, 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

As stated above, in order to reopen a claim by providing new 
and material evidence, the veteran must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the April 1996 rating 
decision includes numerous VA medical treatment records, 
additional service department information and statements and 
personal hearing testimony of the veteran.  

In statements previously considered at the time of the April 
1996 denial the veteran alleged that he underwent mustard gas 
testing in late 1943 at A. P. Hill, Virginia, while on 
maneuvers with the 176th Infantry.  

In several statements added to the record and during his 
January 2001 personal hearing the veteran clarified that he 
underwent the mustard gas testing during basic training at 
Camp Lewis Training Center in Maryland.  

This evidence is new because it was not previously of record 
at the time of the April 1996 rating decision.  It is also 
material because the prior final denial was predicated on the 
fact that the official records did not show the veteran 
underwent mustard gas testing in 1943 while stationed at A. 
P. Hill, Virginia.  His present contention is that he 
underwent the mustard gas testing during basic training at 
Camp Lewis Training Center in Maryland.  

Since the credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted, this evidence is relevant and probative of the 
issue whether the veteran was exposed to mustard gas testing 
during active service, which would create a rebuttable 
presumption in favor of service connection for his post-
service chronic lung disease.  Justus, 3 Vet. App. at 513.  

For these reasons, the Board finds that the evidence 
submitted since the April 1996 rating decision is new and it 
bears directly and substantially upon the issue at hand, and 
in connection with the evidence previously of record, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that the evidence received since the 
April 1996 decision is new and material, and the veteran's 
claim for this benefit is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2003).  


Service Connection

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CACV) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In the instant case, as the agency of original jurisdiction 
decision was issued prior to the passage of VCAA, it would 
not have been possible to provide VCAA notice prior to the 
initial decision by the agency of original jurisdiction.  
Upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The Board notified the veteran of the passage of the VCAA in 
the February 2001 remand decision.  The RO notified the 
veteran of the passage of the VCAA in an April 2003 letter.  
The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
two January 2002 notification letters and in the April 2003 
letter.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of any 
federal department or agency.  The RO advised him that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The VA fully notified the veteran of what is 
required to substantiate his claim in these notification 
letters.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection in the March 1999 rating 
decision, the May 1999 statement of the case and supplemental 
statements of the case fully provided the laws and 
regulations pertaining to entitlement to the benefit sought, 
and included a detailed explanation as to why the veteran had 
no entitlement to service connection under the applicable 
laws and regulations based on the evidence provided.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

The RO originally obtained the veteran's complete service 
medical records in February 1949 in connection with his prior 
claim for service connection.  They appear complete and the 
veteran does not allege and the evidence does not show that 
there are additional service medical records that have not 
been obtained.  

The evidence includes all available post-service VA and 
private medical treatment records and examination reports.  
The veteran does not contend and the evidence does not 
indicate that there is additional and available post-service 
medical evidence that has not been obtained.  

The Board notes that service medical records obtained from 
the National Personnel Records Center (NPRC) do not reflect 
exposure to mustard gas.  

In this case the RO has undertaken multiple efforts to obtain 
service personnel information that might confirm that the 
veteran participated in mustard gas testing during his basic 
training.  The veteran initially contended that he was 
exposed to mustard gas in 1943 at A. P. Hill, Virginia, while 
he was assigned to the 176th Infantry.  In January 1996, the 
RO forwarded this information to the U.S. Army Chemical and 
Biological Defense Command (CBDCOM) in order to verify the 
veteran's exposure to mustard gas.  In February 1996, CBDCOM 
responded that the information provided was insufficient to 
conduct a search for the veteran and requested additional 
information.  

At his January 2000 personal hearing the veteran testified 
that he underwent mustard gas testing in late 1943 at A. P. 
Hill, Virginia, while on maneuvers.  He also testified that 
prior to being stationed at A. P. Hill, Virginia, he had 
performed basic training at Camp Lewis Training Center in 
Maryland.  In a letter received two days after the hearing, 
the veteran stated that he could not recall whether the 
mustard gas testing took place at A. P. Hill, Virginia, or 
whether it occurred during basic training at Camp Lewis 
Training Center in Maryland.  At his January 2001 personal 
hearing the veteran clarified that he underwent the mustard 
gas testing during basic training at Camp Lewis Training 
Center in Maryland.  He again testified that he was told he 
was being exposed to mustard gas.  

In response, the RO requested the appropriate service 
departments to verify the veteran's participation in mustard 
gas testing during active service.  In February 2002 the 
Defense Manpower Data Center (DMDC) verified that the 
veteran's name was not maintained in the database of persons 
who may have been exposed during World War II to mustard gas 
and lewisite during testing programs, production, storage, or 
transportation.  The DMDC noted that participation in 
standard chemical warfare defense training was required as a 
part of military training programs, but records were not 
maintained because it was conducted as part of routine 
military training.  The DMDC also enclosed a description of 
the three standard training scenarios, which included chamber 
gas mask training utilizing tear gas and/or chlorine.  

In March 2003 the RO received a response from the U.S. Army 
Soldier and Biological Chemical Command (SBCCOM), formerly 
the Chemical and Biological Defense Agency.  The SBCCOM was 
unable to confirm or verify the veteran's claim of exposure 
to mustard gas testing during active service.  They stated 
that Camp Lewis was not located in Maryland, but in the State 
of Washington.  The SBCCOM confirmed that mustard gas testing 
was not used anywhere in basic training during World War II.  
Mustard agent was not used in gas chamber exercises and only 
tear gas and chlorine were authorized for gas chamber 
training.  The SBCCOM stated that the veteran was not listed 
as having participated in any human volunteer program.  The 
SBCCOM stated that mustard gas testing was not conducted at 
Camp A. P. Hill, Virginia.  The SBCCOM referred to the 
veteran's testimony regarding his description of the 
exposure.  The SBCCOM determined that the veteran's 
description of the event was consistent with standard gas 
chamber exercises.  

In June 2002 the RO received a response from the NPRC 
confirming that there are no additional service medical 
records, service personnel records and a search of alternate 
records sources was negative.  

In this case, the evidence shows that it is reasonably 
certain that records documenting the veteran's participation 
in mustard gas training do not exist and any further attempts 
to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c).  

The RO also requested and obtained a VA medical opinion in 
this case.  The veteran underwent a VA compensation 
examination in February 1999.  The Board finds that another 
VA opinion is not necessary to make a decision on the claim 
in this case.  The VA physician rendered a medical opinion on 
the issue of etiology in this case.  The VA medical opinion 
is based on a review of all the evidence in the claims 
folder.  This obviates any need for another medical opinion 
on the issue because the substantially complete application 
for benefits indicates that there is no reasonable 
possibility that any assistance VA would provide to the 
claimant would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Consequently, no 
further development is necessary for resolution of the claim 
for service connection.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  



Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where a veteran served for at least 90 days during a period 
of war, and a presumptive disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

With regard to claims for service connection based on mustard 
gas exposure, the regulation provides, in pertinent part, 
that service connection will be established for specified 
conditions, including COPD, emphysema, asthma, bronchitis, 
and chronic laryngitis, which develop subsequent to full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active service.  Service connection will not be established 
under the regulation if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the condition.  38 C.F.R. § 3.316 
(2003).  

The provisions of 38 C.F.R. § 3.316 provide that exposure to 
the specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition.  (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; or, (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia. 38 C.F.R. § 3.316(a) (2003).

The Board notes that, in Pearlman v. West, 11 Vet. App. 443 
(1998), the CAVC addressed the application of 38 C.F.R. § 
3.316.  The Court indicated that, under 38 C.F.R. § 3.316, 
the initial burden of submitting a claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman, 11 Vet. App. at 446.  
The CAVC specified that "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  Rather, 
service connection is granted if the appellant has 
experienced: (1) full body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions," subject 
to the regulatory exceptions in 38 C.F.R. § 3.316(b).  Id.


Analysis

The veteran seeks service connection for chronic lung 
disease.  He contends that this is directly attributable to 
exposure to mustard gas testing during World War II.  He 
argues that he has had breathing difficulties since that in-
service exposure.  

The Board notes that the medical evidence of record 
establishes that the veteran has a current disability.  
During a December 1980 VA compensation examination the 
veteran reported smoking cigarettes since age 14.  The VA 
physician estimated that the veteran had a 45 pack/year 
history of smoking.  On physical examination there was slight 
hyper-resonance on both sides of the chest, posteriorly.  The 
diagnoses included possible mild chronic pulmonary 
obstructive disease, which was due to questionable emphysema.  

In statements dated in March 1996 and June 1999 a VA 
physician reported that computerized tomography (CT) scans 
confirmed that the veteran has diffuse panacinar emphysema.  
The physician noted that pulmonary function testing showed an 
obstructive pattern.  The physician stated that these lung 
problems cause the veteran severe dyspnea.  The above 
evidence demonstrates that the veteran has a current 
disability, which is manifested by emphysema and chronic 
obstructive pulmonary disease.  

In this case, the evidence shows that the presumption in 
favor of service connection for chronic lung disease based on 
exposure to mustard gas is not applicable in this case.  
Although emphysema and chronic obstructive pulmonary disease 
are two of the presumptive diseases listed at § 3.316(a)(2), 
the evidence must also demonstrate that the veteran had full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active service in order for the presumption to apply.  
38 C.F.R. § 3.316(a).  

A preponderance of the evidence shows that the veteran was 
not exposed to mustard gas testing during basic training or 
any other time during active service.  Rather, the probative 
evidence shows that it is more likely that the veteran 
underwent tear gas or chlorine gas chamber training based on 
his own description of the events.  

The service medical records obtained from the National 
Personnel Records Center (NPRC) do not reflect exposure to 
mustard gas.  In this case, there have been multiple 
unsuccessful attempts to verify or otherwise corroborate the 
veteran's claim that he underwent mustard gas testing during 
active service.  In January 1996, the RO contacted CBDCOM in 
order to verify the veteran's exposure to mustard gas in 1943 
at A. P. Hill, Virginia, while he was assigned to the 176th 
Infantry.  This was negative.  

In February 2002 the DMDC verified that the veteran's name 
was not maintained in the database of persons who may have 
been exposed during World War II to mustard gas and lewisite 
during testing programs, production, storage, or 
transportation.  The DMDC noted that participation in 
standard chemical warfare defense training was required as a 
part of military training programs, but records were not 
maintained because it was conducted as part of routine 
military training.  The DMDC also enclosed a description of 
the three standard training scenarios, which included chamber 
gas mask training utilizing tear gas and/or chlorine.  

In March 2003 the SBCCOM was unable to confirm or verify the 
veteran's claim of exposure to mustard gas testing during 
basic training at Camp Lewis Training Center in Maryland.  In 
fact, that facility stated that Camp Lewis was not located in 
Maryland, but in the State of Washington.  Moreover, the 
SBCCOM confirmed that mustard gas testing was not used 
anywhere in basic training during World War II.  Mustard 
agent was not used in gas chamber exercises and only tear gas 
and chlorine were authorized for gas chamber training.  The 
SBCCOM stated that the veteran was not listed as having 
participated in any human volunteer program.  SBCCOM also 
stated that mustard gas testing was not conducted at Camp A. 
P. Hill, Virginia.  Finally, the SBCCOM referred to the 
veteran's testimony regarding his description of the 
exposure.  Based on that information the SBCCOM determined 
that the veteran's description of the event was consistent 
with standard gas chamber exercises.  The above evidence 
establishes that the veteran did not undergo full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active service.  

Therefore, without evidence that the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active service, the presumption in favor of service 
connection does not apply, and the provisions of 38 C.F.R. §§ 
3.316(a) do not pertain to this appeal.  

The next question is whether service connection for chronic 
lung disease is warranted on another basis.  

In this case, the service medical records do not show 
treatment or diagnosis of a chronic lung disease.  During a 
December 1945 separation medical examination the lung and the 
cardiovascular system was normal.  Chest x-ray examination 
showed no significant abnormality.  Therefore, the service 
medical records do not show that the veteran had a chronic 
disease during active service.  

The Board finds that the veteran was not diagnosed with a 
presumptive disease during his initial post-service year 
based upon 38 C.F.R. § 3.309(a).  The Board notes that 
cardiovascular-renal disease is a presumptive disease under 
section 3.309(a).  However, the veteran does not contend and 
the medical evidence does not show that he had been diagnosed 
with any form of this disease during his initial post-service 
year.  Consequently, a presumption in favor of service 
connection for chronic disease manifest during the initial 
post-service year is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that the veteran was not diagnosed with 
tuberculosis during his initial three post-service years 
based upon 38 C.F.R. § 3.309(a).  The evidence includes a May 
1947 chest x-ray examination report.  There was no evidence 
of recent parenchymal infiltration.  The diagnosis was 
calcified post-primary tuberculosis foci and diaphragmatic 
pleurisy.  Although this report is dated with three years of 
the veteran's active service, it does not show active 
tuberculosis.  Moreover, the veteran is not seeking service 
connection for pulmonary tuberculosis.  Consequently, a 
presumption in favor of service connection for chronic 
disease manifest within three post-service years is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The final question is whether there is competent medical 
evidence of a nexus between his current lung disease, i.e., 
panacinar emphysema and chronic obstructive pulmonary 
disease, and any other incident or event of active service.  
Since the determinative issue in this case is whether the 
post-service disease is due to mustard gas exposure or some 
other event of active service, competent medical evidence is 
required.  

The only competent medical evidence that addresses the 
question of etiology in this case is the medical opinion 
rendered by the VA physician during the February 1999 
compensation examination.  The Board finds that this VA 
medical opinion is entitled to the greatest degree of 
probative weight in this case.  This opinion was based on a 
review of all the medical evidence of record.  The VA 
physician also provides specific medical reasons for the 
etiology of the veteran's chronic lung disease.  Based on a 
review of all the evidence, the physician opined that the 
veteran has severe panacinar emphysema.  The physician stated 
that this process is one of several that are related to 
cigarette smoking.  The physician stated that, if the veteran 
had inhaled mustard gas 50 years ago, this could also be a 
sequella.  He explained that blister agents (mustard), sulfur 
dioxide and ammonia inhalation can cause panacinar emphysema 
"following near lethal inhalation."  The physician 
concluded that this was unlikely since the evidence shows the 
veteran did not have a severe acute reaction during the time 
of the claimed initial exposure.  

With respect to the claim for service connection for chronic 
lung disease, there is no competent medical evidence of a 
nexus between any in-service event and the post-service 
development of the lung disease.  In fact, the only competent 
medical evidence of record addressing the issue of causation 
concludes that there is no medical nexus relationship.  
Rather, this physician states the development process 
regarding panacinar emphysema is one of several that are 
related to the veteran's long history of cigarette smoking.  

The Board has considered the veteran's statements and 
testimony that it is his opinion that his chronic lung 
disease is due to in-service mustard gas exposure.  
The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
veteran has specialized medical training so as to be 
competent to render a medical opinion.

For these reasons, the Board finds that the probative, 
competent evidence of record shows that the veteran's chronic 
lung disease is not due to mustard gas exposure or any other 
incident or event of active service.  The Board finds that 
the evidence is not evenly balanced and concludes that 
chronic lung disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2003).  


ORDER

The appellant, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
chronic lung disease, the appeal is granted to this extent.  

Service connection for chronic lung disease is denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



